DETAILED ACTION
	This action is responsive to the following communications: the Application filed March 03, 2022, and Information Disclosure Statement filed on January 03, 2022, March 08, 2022 and June 09, 2022.
	Claims 21-40 are pending. Claims 21, 31 and 37 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on January 03, 2022, March 08, 2022 and June 09, 2022. These IDS have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-31, 36, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11-12 and 14-15 of U.S. Patent No.11,217,285. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by a control circuit configure to: during an initial calibration, cause activation of the set of signal paths.

	Regarding independent claim 21, claim 1 of recited patent discloses the limitation of claim 21. (New) A memory controller, comprising: a physical interface circuit configured to couple to a memory by a set of signal paths; and a control circuit configured to: during an initial calibration, cause activation of the set of signal paths to determine respective eye patterns for signal paths in the set, wherein the initial calibration is performed using multiple passes; during a subsequent calibration: cause activation of a subset of the set of signal paths to determine updated respective eye patterns for signal paths in the subset; and for remaining ones of the set of signal paths that are not in the subset, determine respective updated eye patterns without activating the remaining ones of the set of signal paths based on information obtained during the initial calibration, wherein the subsequent calibration is performed using fewer passes than the initial calibration.

	Regarding claim 22, claims 1, 6 and 15 of recited patent disclose the limitation of claim 22. (New) The memory controller of claim 21, wherein the control circuit is configured to, for members of the remaining ones of the set of signal paths, select corresponding proxy signal paths from the subset, wherein results of the subsequent calibration for a given proxy signal path are applied to its corresponding member of the remaining ones of the set of signal paths.

	Regarding claim 23, claims 4 and 5 of recited patent disclose the limitation of claim 23. (New) The memory controller of claim 21, wherein the control circuit is configured to perform instances of the initial calibration for different ones of a plurality of performance states, wherein individual ones of the plurality of performance states have a unique combination of clock frequency and operating voltage with respect to other ones of the plurality of performance states.

	Regarding claim 24, claims 4, 5 and 15 of recited patent disclose the limitation of claim 24. (New) The memory controller of claim 23, wherein, for a given one of the remaining ones of the set of signal paths, the control circuit is configured to select a proxy signal path for a first one of the plurality of performance states and a proxy signal path for a second one of the plurality of performance states.
	Noted: claim 5 of recited patent disclose: for one of remaining ones of the set of signals paths: select a first one of the subset of signals paths as a basis for determing an eye pattern for subsequent calibration conducted at a first clock frequency; and 
	Select a second one of the subset of signal paths as a basis for determining an eye pattern for subsequent calibrations conducted at a second clock frequency.

	Regarding claim 25, claims 4 , 5 and 15 of recited patent disclose the limitation of claim 25. (New) The memory controller of claim 24, wherein, for the given one of the remaining ones of the set of signal paths, the proxy signal path for the first one of the plurality of performance states is different than the proxy signal path for the second one of the plurality of performance states.
	Noted: claim 4 discloses two performance: first: perform a first calibration pass to determine respective eye patterns for signal paths in the subset.
 	Second: perform a second calibration pass to determine respective eye pattern for at least one of the remaining one the set of signal paths. Also see addressed on claim 24.

	Regarding claim 26, claims 1 and 4 of recited patent disclose the limitation of claim 26. (New) The memory controller of claim 21, wherein control circuit is configured to: during a first initial calibration performed in a first performance state, determine a first set of respective eye patterns for the signal paths in the set; and during a second initial calibration performed in a second performance state different from the first performance state, determine a second set of respective eye patterns for the signal paths in the set.

	Regarding claim 27, claims 6 and 7 of recited patent disclose the limitation of claim 27. (New) The memory controller of claim 26, wherein the control circuit is configured to perform the first initial calibration and the second initial calibration during a system startup, and further configured to periodically perform instances of the subsequent calibration when operating in a particular one of the first and second performance states.

	Regarding claim 28, claims 4 and 14 of recited patent disclose the limitation of claim 28. (New) The memory controller of claim 27, wherein the control circuit is further configured to perform an instance of the subsequent calibration in response to a change from operating in one of the first and second performance states to operating in a different one of the first and second performance states.


	Regarding claim 29, claim 8 of recite patent disclose the limitation of claim 29. (New) The memory controller of claim 21, wherein in performing the initial and subsequent calibrations, the control circuit is configured to determine, for ones of the set of signal paths: respective voltage levels used to distinguish between a logic one and a logic zero for signals conveyed on ones of the set of signal paths; and respective times at which signals conveyed on the ones of the set of signal paths are sampled in accordance with a data strobe signal.

	Regarding claim 30, claims 7 and  8 of recited patent discloses the limitation of claim 30, (New) The memory controller of claim 29, wherein, in performing the initial and subsequent calibrations, the control circuit is configured to: perform a plurality of writes of data to the memory and a plurality of reads of data from the memory, wherein performing ones of the plurality of writes and ones of the plurality of reads includes varying a delay applied to the data strobe signal and varying respective voltage levels used to distinguish between a logic one and a logic zero for signals conveyed on ones of the set of signal paths.
	Noted: Although the recited patent does not explicitly disclose a varying a delay applied to the data strobe signal and varying respective voltage levels to distinguish between a logic one and a logic zero, however, the recited patent discloses: voltage at which signals conveyed on ones of the set of signal paths ARE USED to distinguish a logic one from a logic zero; and a time at which signals conveyed on ones the set of signal paths are sampled in accordance with a data strobe signal.

	Regarding independent claim 31, claims 9, 11 and 12 of recited patent discloses the limitation of claim 31. (New) A method comprising: performing, using a control circuit, a plurality of calibrations to determine respective eye patterns for a set of signal paths coupled between a memory and a physical interface of a memory controller, wherein performing the plurality of calibrations includes: activating, during an initial calibration, ones of the set of signal paths to determine respective eye patterns for signal paths in the set, wherein the initial calibration is performed using multiple passes; activating, during a subsequent calibration, ones of a subset of the set of signal paths to determine updated respective eye patterns for signal paths in the subset; and determine, for remaining ones of the set of signal paths that are not in the subset, respective updated eye patterns without activating the remaining ones of the set of signal paths using information obtained during the initial calibration, wherein the subsequent calibration is performed using fewer passes than the initial calibration.


	Regarding claim 36, claims 7 and 8 of recited patent disclose the limitation of claim 36. (New) The method of claim 31, wherein determining eye patterns for given ones of the set of signal paths comprises performing a plurality of writes of data to memory and reads of data from memory while varying delay values applied to a data strobe signal used to synchronize data transferred between the memory and the memory controller and further comprises varying voltage levels used to distinguish between a logic one a logic zero.
	Noted: Although the recited patent does not explicitly disclose a varying a delay applied to the data strobe signal and varying respective voltage levels to distinguish between a logic one and a logic zero, however, the recited patent discloses: voltage at which signals conveyed on ones of the set of signal paths ARE USED to distinguish a logic one from a logic zero; and a time at which signals conveyed on ones the set of signal paths are sampled in accordance with a data strobe signal.


	Regarding independent claim 37, claims 9 and 15 of recited patent disclose the limitation of claim 37. (New) An apparatus comprising: a memory; a memory controller coupled to the memory by a set of signal paths, wherein the memory controller includes a control circuit configured to: perform an initial calibration of the set of signal paths, wherein performing the initial calibration includes performing multiple passes of activating the set of signal paths to determine respective eye patterns for signal paths in the set; perform a subsequent calibration using fewer passes than the initial calibration, wherein performing the subsequent calibration includes activating a subset of the signal paths to determine updated respective eye patterns for signal paths in the subset, and, for remaining ones of the set of signal paths that are not in the subset, determine respective eye patterns based on updated eye patterns for corresponding proxy signal paths in the subset of the signal paths, wherein the subsequent calibration is performed without activating the remaining ones of the set of signal paths.

	Regarding claim 40, claim 14 of recited patent discloses the limitation of claim 40. (New) The apparatus of claim 37, wherein the control circuit is configured to perform the initial calibration during a system startup and thereafter periodically perform instances of the subsequent calibration.

Allowable Subject Matter
Claims 32-35 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claim 32, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of selecting, for the remaining ones of the set of signal paths, corresponding proxy signal paths from the subset, wherein results of the subsequent calibration for a given proxy signal path are applied to its corresponding one of the remaining ones of the set of signal paths in combination with the other limitations thereof as is recited in the claim. Claim 35 depends on claim 32.

	Regarding claim 33, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first and second performance states are defined by a unique combination of an operating voltage and clock frequency with respect to one another; selecting, for a given one of the remaining ones of the set of signal paths, a first proxy signal path for subsequent calibrations performed in the first performance state; and selecting, for the given one of the remaining ones of the set of signal paths, a second proxy signal path for subsequent calibrations performed in the second performance state in combination with the other limitations thereof as is recited in the claim. Claim 34 depends on claim 33.

	Regarding claim 38, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein operating in the first performance state includes operating the memory controller at a first combination of an operating voltage and a clock frequency; perform a second instance of the initial calibration during operation in a second performance state, wherein operating in the second performance state includes operating the memory controller at a second combination of an operating voltage and a clock frequency different from the first combination; select, for a given one of the remaining ones of the set of signal paths and based on results of the first instance of the initial calibration, a first proxy signal path from the subset of the signal paths; and  select, for the given one of the remaining ones of the set of signal paths and based on results of the second instance of the initial calibration, a second proxy signal path from the subset of the signal paths in combination with the other limitations thereof as is recited in the claim. Claim 39 depends on claim 38.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827